Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The following office action is in response to the amendment filed 4/14/2022. Claims 1-9 and 16-28 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 states “the upper and lower surfaces of the second crossbar are elevated between the length of the first fairing when the frame is mounted to a vehicle”. It is unclear where there is support for this limitation in the specification as filed, and it is unclear from the drawings if this is true as there is no side view showing the crossbars when mounted to a vehicle and this cannot be inferred based on the isometric views of Figures 1 and 2.
Claim 6 recites “the third crossbar is located closer to the first end than the second end of the frame”. It appears from the drawings that the third crossbar is closer to the second end of the frame than the second end. 
Claim 9 recites “the frame projecting into the body of the first fairing”. It is unclear where there is support for this in the specification and drawings as filed. At best, the frame is shown to abut the first fairing. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states that “the upper and lower surfaces of the second crossbar are elevated between the length of the first fairing when the frame is mounted to a vehicle”.  It is unclear if it is required for the upper and lower surfaces to be elevated between the length when the frame is not mounted to a vehicle. Examiner believes that when unmounted, this limitation is not required.  
Claim 6 recites “the left main bar” and “the right main bar”. There is insufficient antecedent basis for these limitations in the claim. Since claim 1 introduces “a first main bar” and “a second main bar”, it is unclear what the “the left main bar” and “the right main bar” are. Examiner presumes claim 6 should read – the first main bar -- and – the second main bar --. 
Claim 9 states that” the upper and lower surfaces of the second crossbar are exposed between the length of the first fairing when the frame is mounted to a vehicle”.  It is unclear if it is required for the upper and lower surfaces to be elevated between the length when the frame is not mounted to a vehicle. Examiner believes that when unmounted, this limitation is not required.  
Claim 23 recites “the awning bracket”. There is insufficient antecedent basis for this limitation in the claim as claim 22 only recites “a bracket”. 
Dependent claims are rejected as depending from a rejected claim.
Claims are being examined as best understood. 
Specification
The amendment filed 4/14/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Claim 1 states “the upper and lower surfaces of the second crossbar are elevated between the length of the first fairing when the frame is mounted to a vehicle”. It is unclear where there is support for this limitation in the specification as filed, and it is unclear from the drawings if this is true as there is no side view showing the crossbars when mounted to a vehicle and this cannot be inferred based on the isometric views of Figures 1 and 2.
Claim 6 recites “the third crossbar is located closer to the first end than the second end of the frame”. It appears from the drawings that the third crossbar is closer to the second end of the frame than the second end. 
Claim 9 recites “the frame projecting into the body of the first fairing”. It is unclear where there is support for this in the specification and drawings as filed. 
Applicant is required to cancel the new matter in the reply to this Office Action.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “the upper and lower surfaces of the second crossbar are elevated between the length of the first fairing when the frame is mounted to a vehicle”, “the third crossbar is located closer to the first end than the second end of the frame”, “the frame projecting into the body of the first fairing” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Regarding the limitation of “an upper edge of the sidewall extending above the frame and the bottom wall located below the frame“ in claim 22, Figure 1 should be cleaned up so that this is clearly shown. The contrast between the dark areas in Figure 1 make it hard to discern where the bracket is located in relation to the frame. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Sagi et al 6,997,497.
In regard to claim 1, Sagi et al ‘497 discloses:
	A modular awning system for a vehicle (as depicted in Fig. 1) comprising: a first fairing (170; see marked up fig. 2 below) comprising a surface, two ends defining a width of the first fairing, and a center section located between the two ends (these claimed features can be seen in Fig. 2), wherein the first fairing (170) has a length measured transversely to the width and wherein the width has a larger dimension than a dimension of the length (as depicted in Fig. 2); a second fairing (see marked up fig. 2 inserted below)  spaced from the first fairing, the second fairing comprising a second fairing left part spaced from a second fairing right part; a frame (shown below) having  a first end (left side)a  first main bar (196) having a first end and a second end, a second main bar (opposite of 196) having a first end and a second end, a first crossbar (shown below) attached to the first main bar (196) and the second main bar between the first ends and second ends of the first and second main bars, a second crossbar (shown below) attached to the first main bar (196) and the second main bar proximate the second ends where the second fairing left part and the second fairing right part are attached to the frame (shown below); an awning (130) having a cover fabric and a roller (154) stowed-away inside a housing (190) in a retracted position, said housing (190) of said awning (130) coupled to the frame and located between the first fairing and the second fairing; wherein the at first crossbar (shown below) and the second crossbar (shown below) of the frame are sizeable [capable of being sized] from a respective first size to a respective smaller second size (Examiner notes that the applicant’s specification that the frame components can be trimmed or cut, and then assembled which Sagi et al is capable of doing as well during manufacturing.  Also note that the frame or crossbars have parts hingeable thereto which can enlarge or get smaller depending on the direction of movement of the hinged part), and wherein the second crossbar has an upper surface (top) and a lower surface (bottom), located elevation-wise below the upper surface, and wherein the upper and lower surfaces of the second crossbar are elevated between the length of the first fairing when the frame is mounted to a vehicle. (Not required when the frame is not mounted as shown below)

    PNG
    media_image1.png
    609
    770
    media_image1.png
    Greyscale


In regard to claim 2, Sagi et al ‘497 discloses:
Wherein the awning is sizeable from an awning first size to an awning second size, which is smaller than the awning first size, for use on a recreational vehicle (as stated above, the parts may be made smaller during manufacturing).  
In regard to claim 3, Sagi et al ‘497 discloses:
Wherein the frame further comprising: a bracket spacer (160, see fig. 2 ); and an awning bracket (190) secured to the awning (130,see fig. 2).  
In regard to claim 4, Sagi et al ‘497 discloses:
Wherein the awning (130) is directly mounted to the awning bracket (190, see fig. 2); -4-Appln No. 16/016,259 Amdt date April 12, 2021 Reply to OA of January 11, 2021 wherein the awning bracket (190) is directly mounted to the bracket spacer (160, see fig. 2); and wherein the bracket spacer is directly mounted to the frame (formed by crossbars and main bars as shown above in marked up figure).  
In regard to claim 6, Sagi et al ‘497 disclose:
Wherein the frame comprises the left main bar (shown above), the right main bar (shown above), and the at least one crossbar (shown above) is connected to the left main bar and the right main bar.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagi et al 6,997,497 in view of Weddell et al 7,344,182.
In regard to claim 5, Sagi et al ‘497 fails to disclose: 
A second awning having a cover fabric and a roller attached to the frame, the first awning and the second awning spaced from one another.
Weddell et al ‘182 disclose: 
A second awning having a cover fabric (66) and a roller (36), the first awning (right side) and the second awning (left side) spaced from one another. (see fig. 1)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Sagi et al ‘497 to include a second awning spaced from the first awning as taught by Weddell et al ‘182 to provide coverage on both sides of the vehicle. As modified by Weddell et al ‘182, the first fairing would be located at a first end of the second awning and the second fairing at a second end of the second awning as is claimed.  

As best understood, in regard to claim 9, Sagi et al ‘497 disclose:
 A modular awning system for a vehicle comprising: a frame comprising a first end, a second end, a first elongated main (shown above as left main bar), a second elongated main (shown above as right main bar), and a first crossbar (shown above) connected to the first elongated main and the second elongated main proximate the first end  and a second crossbar (shown above) connected to the first elongated main and the second elongated main proximate the second end; a first fairing (shown in marked up fig. above) having a body with a tapered surfaced mounted at the first end of the frame and the from projecting into the body of the first faring ( at 134); a second fairing  (shown above) comprising a second fairing left part (shown above) and a second fairing right part (shown above) spaced from the second fairing left part, said second fairing mounted at the second end of the frame and upper and lower surfaces of the second crossbar are exposed between the second fairing left part and the second fairing right part when mounted to a vehicle (shown above);
a first awning (130) having a cover fabric and a roller (154) coupled to the frame and; wherein the frame is sizeable  [capable of being sized] from a first size to a second size, which is smaller than the first size, to scale the modular awning system to a vehicle; wherein the body of the first fairing (shown above) covers respective first ends of the first elongated main and the second elongated main and wherein the second fairing left part is connected to the first elongated main (as shown above) a and wherein the second fairing right part is connected to the second elongated main (right main bar) of the frame.
Sagi et al ‘497 fails to disclose: 
A second awning having a cover fabric and a roller attached to the frame, the first awning and the second awning spaced from one another.
Weddell et al ‘182 discloses: 
A second awning having a cover fabric (66) and a roller (36), the first awning (right side) and the second awning (left side) spaced from one another. (see fig. 1)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Sagi et al ‘497 to include a second awning spaced from the first awning as taught by Weddell et al ‘182 to provide coverage on both sides of the vehicle. 
In regard to claim 21, Sagi et al ‘497 disclose: 
Wherein the first elongated main (left main bar as shown above) and the second elongated main (right main bar as shown above) are connected to the first fairing. (see fig 2 above)
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagi et al 6,997,497 and Weddell et al 7,344,182 as applied to claim 9 and further in view of WU CN101890898.
In regard to claim 16, Sagi et al ‘497 fails to disclose:
A third crossbar spaced from both the first and second crossbars. 
Wu ‘898 discloses A third crossbar spaced from both the first and second crossbars. 

    PNG
    media_image2.png
    613
    730
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a third crossbar as taught by Wu ‘898 in order to further strengthen the frame.
In regard to claim 17, Sagi et al ‘497 disclose:
Wherein the second crossbar (shown above) comprises a plurality of lights (132). 
Sagi et al ‘497 fails to disclose: 
A plurality of LEDs. 
However, the examiner takes Official Notice that LEDs are old and well-known types of lights and one having ordinary skill in the art would have known to use such as they require only small amounts of energy to operate and last longer than many conventional bulb types. 
Examiner acknowledges applicant’s acceptance of examiner’s Official Notice that it is well known in the art to use LED lights.  Applicant’s lack of arguments or traversal results in the Official Notice being acknowledged as admitted prior art.  Per MPEP 2144.03 [R-1] (C) (emphasis by examiner):
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.  If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.

Thus the issues are considered admitted prior art.

In regard to claim 18, Sagi et al ‘497 fails to disclose: 
The second fairing left part comprises two spaced apart fillets. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the fairing comprise two spaced apart fillets since such would provide a desired aesthetic appeal to the shape of the device. Such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sagi et al 6,997,497.
In regard to claim 7, Sagi et al ‘497 disclose:
A second crossbar (shown above) wherein the second crossbar comprises a plurality of lights (132). 
Sagi et al ‘497 fails to disclose: 
A plurality of LEDs. 
However, the examiner takes Official Notice that LEDs are old and well-known types of lights and one having ordinary skill in the art would have known to use such as they require only small amounts of energy to operate and last longer than many conventional bulb types. 
Examiner acknowledges applicant’s acceptance of examiner’s Official Notice that it is well known in the art to use LED lights.  Applicant’s lack of arguments or traversal results in the Official Notice being acknowledged as admitted prior art.  Per MPEP 2144.03 [R-1] (C) (emphasis by examiner):
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.  If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate.

Thus the issues are considered admitted prior art.
In regard to claim 8, Sagi et al ‘497 fails to disclose: 
The second fairing left part comprises two spaced apart fillets. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to make the fairing comprise two spaced apart fillets since such would provide a desired aesthetic appeal to the shape of the device. Such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  Further, changes in size or shape without special functional significance are not patentable.   Research Corp.v. Nasco Industries, Inc., 501 F2d 358; 182 USPQ 449 (CA 7) cert. Denied 184 USPQ 193; 43 USLW 3359 (1974).
Response to Arguments
Applicant's arguments filed 4/14/2022 have been fully considered but they are not persuasive. 
Applicant argues that Sagi does not teach “the second crossbar has an upper surface and a lower surface, located elevation-wise below the upper surface, and wherein the upper and lower surfaces of the crossbar are elevated between the length of the first fairing when the frame is mount to a vehicle”.  As stated above, it is unclear if this limitation is positively claimed since applicant states that it is true “when the frame is mounted to a vehicle”. It appears that if the frame is not mounted to a vehicle, then the limitation is not required. Furthermore, any vehicle that has a roof sloped towards the front would elevate the crossbar in relation to the first fairing as is claimed. 
	Examiner agrees with applicant’s argument with respect to claim 22 that Sagi does not disclose the claimed limitations.
In regards to applicant’s argument to claim 5, the examiner respectfully disagrees. Applicant states that combining Weddell with Sagi would defeat the purpose of Sagi, however There would still be multiple cargo compartments available and the intended use of Sagi would still be achieved. As Sagi also teaches that an awning is useful, it would not go against the Sagi design to add another awning for the passenger side. 
In regards to applicant’s argument to claim 9, that Sagi fails to disclose the frame and fairing as claimed, the examiner respectfully disagrees. As shown in the rejection above, the claimed limitations are taught. Applicant's arguments with regard to claim 9 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
	Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  
Allowable Subject Matter
Claims 22 and 24-28 are allowed.
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634